 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     MULLIGAN LOANS, LLC, a Delaware                     Case No.: 3:19-cv-00023-H-WVG
12
     limited liability company,
13                                      Plaintiff,       ORDER GRANTING JOINT
                                                         MOTION TO DISMISS WITHOUT
14   v.                                                  PREJUDICE
15   RICH KIDD CARRIER SERVICES,
     LLC, a Missouri limited liability                   [Doc. No. 5]
16
     company, and RICHARD KIDD JR., an
17   individual,
18                                  Defendants.
19          On February 22, 2019, the parties filed a joint motion to dismiss the entire action
20   without prejudice pursuant to Fed. R. Civ. Proc. 41(a)(2). (Doc. No. 5.) After considering
21   the parties’ joint motion and the executed settlement agreement (Doc. No. 5-1 at 1–9), for
22   good cause shown, the Court grants the parties’ motion to dismiss this case without
23   prejudice. The Court retains jurisdiction to enforce the terms of the settlement agreement
24   between the parties. Each party shall bear its own attorney’s fees and costs.
25         IT IS SO ORDERED.
26   DATED: February 27, 2019
27
                                                     MARILYN L. HUFF, District Judge
28                                                   UNITED STATES DISTRICT COURT

                                                     1
                                                                             3:18-cv-0371-H-JMA
